Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 12/20/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a firmware application processing unit that installs…” in claim 1.

6.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a firmware application processing unit that installs…” corresponds to “image forming device 12”.  ‘For example, the firmware application processing unit 105 stores a support table indicating the support relationships illustrated in Fig. 6, and specifies a version supported by the model name indicated by the component information used when the firmware was determined to be unusable. In the case in which multiple versions are specified, for example, the firmware application processing unit 105 specifies the version closest to the version of the firmware that was to be applied (typically, the version with the smallest difference between the numerical values indicating the versions). For example, if "VI.1" was the version to be applied, and "V2.1" and "V3.0" are the supported versions, the firmware application processing unit 105 specifies "V2.1". The firmware application processing unit 105 reads out firmware data including the specified version of the firmware from the firmware data acquisition unit 101, and executes the application process using the read-out firmware data. (See Applicant’s Drawing, Figs. 4 and 6, firmware application processing unit 105 and Applicant’s Specification, Pages 37-38).

7.	Dependent claims 4-11 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

8.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Examiner’s Statement of Reasons for Allowance
9.       Claims 1 and 4-11 are allowed.

10.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1.  

The prior art of record, Azami (US PG. Pub. 2016/0080295 A1) teaches in Sect. [0025] and [0029], A controller 12 provided in the printer 10 is a unit programmed in such a way that version information about respective pieces of software which is information showing versions of software and an enable key (which will be described in detail later) are stored (saved) in ROM which is flash ROM along with various types of software including firmware and set data for various applications for controlling a print engine, for controlling a scanner, and the like… The designation of data included in the firm header of the update package is the designation of firm data appended to the firm header and is identification information about the firmware to be updated, and the data version is information showing the version of the firm data.  The version management 

	Additionally, the prior art of record, Nakamoto (US PG. Pub. 2013/0111459 A1) discloses in the Abstract: Firmware programs for which batch update is permitted in an image forming apparatus, and configuration information of the firmware programs are 
registered and managed as a firmware group, and pieces of information of the firmware programs are collected from an image forming apparatus.  It is checked whether or not the pieces of collected information of the firmware programs match the managed firmware group.  As a result of checking, if they do not match, a managed firmware group, which includes information that matches information of a specific firmware program of the pieces of collected information of the firmware programs, is specified.  Then, the pieces of collected information of the firmware programs, which are determined not to match, are registered and managed as a firmware group as a new combination that permits batch update processing.

	In particular, the closest applied reference of Azami fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. In addition, the secondary prior art of Nakamoto does not remedy the deficiencies of the claim limitations as required by claim 1 as follows:
	“a specifier that specifies a version of firmware to be applied to any of a plurality of components included in an electronic device, wherein the firmware includes a plurality of individually applicable program modules;
an acquirer that acquires component information corresponding to a parts configuration included in a target component to which the firmware is to be applied;
	a determiner that determines whether or not the specified version of the firmware is usable with the parts configuration corresponding to the acquired component information, wherein the determiner further determines whether or not each program module is usable with the parts configuration;
	a firmware application processing unit that installs the specified version of firmware after the determiner that has determined the specified version of the firmware being unusable; and
	an executer that executes a prohibition process of prohibiting application of a program module of the specified version of the firmware in a case in which the determiner determines that a component of the plurality of components is unusable by executing the prohibition process to the program module of the plurality of individually applicable program modules that corresponds to the component of the plurality of component and applies the other applicable program modules of the plurality of individually applicable program modules, wherein the specified version of the firmware to be installed is an older version than firmware already applied to the target component.”, since both prior arts of record, Azami in view of Nakamoto failed to provide an execution step that prevents application processing of a program module of a specialized version of the firmware to be processed if it is determined that a component of a plurality of components is unable to be used if execution of a plurality of individually applicable program modules prohibit usability based on the installed version and history of the applied program as required by claim 1. 

11.	Therefore, whether taken individually or in combination therof, the prior arts of Azami in view of Nakamoto fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

12.	It follows that claims 4-11 are then inherently allowable for depending on an allowable base claim.

13.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677